


EXHIBIT 10.35

 

EXECUTIVE EMPLOYMENT AGREEMENT — AMENDMENT NO. 1

 

STEVEN J. WAGENHEIM

 

AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT is made and entered into
effective December 30, 2008, by and between Granite City Food & Brewery Ltd., a
corporation duly organized and existing under the laws of the State of
Minnesota, with a place of business at 5402 Parkdale Drive, Suite 101, St. Louis
Park, Minnesota 55416 (hereinafter referred to as the “Company”), and Steven J.
Wagenheim, a resident of the State of Minnesota (hereinafter referred to as
“Executive”).

 

RECITAL

 

WHEREAS, the parties desire to amend certain portions of the Executive
Employment Agreement dated June 15, 2005 (the “Agreement”) between the Company
and Executive to comply with the requirements of Code Section 409A and other
desired changes.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter contained, the Agreement is hereby amended as follows:

 

1.             Section 4.02(d) is hereby amended and restated to read as
follows:

 

(d)  Upon receipt by the Company of its audited financial statements, the AIC
due Executive, if any, shall be computed based on Exhibit A and based on the
Budget Year to Date.  This amount shall be reduced by the TICPs made to
Executive.  The AIC will be paid within thirty (30) days of its determination as
described above but not later than the December 31st following the year in which
the bonus is earned and shall be payable from the Retained Amount, plus any
additional amount paid by the Company.  In the event that the Company determines
that the TICPs made to the Executive exceeds the AIC, the Company shall notify
Executive of the amount, if any, of such overpayment.  The Executive shall have
thirty (30) days to repay the Company.

 

2.             Section 7.01 is hereby amended and restated to read as follows:

 

7.01  The Company, its successors or assigns, will pay Executive as severance
pay a lump sum (the “Severance Payment”) amount equal to eighteen (18) months of
the Executive’s monthly Base Salary for full-time employment at the time of
Executive’s termination:

 

(a)                                  if (i) there has been a Change of Control
of the Company (as defined in Section 7.04), and (ii) Executive is an active and
full-time employee at the time of the Change of Control, and (iii) within twelve
(12) months following the

 

--------------------------------------------------------------------------------


 

date of the Change of Control, Executive’s employment is involuntarily
terminated for any reason (including Good Reason (as definition Section 7.03)),
other than for Cause or death or disability.  If prior to a Change of Control
(a) Executive’s employment is involuntarily terminated by the Company without
cause or (b) Executive terminates his employment for Good Reason, and such
termination for Good Reason (x) occurred at the request of a person who
indicated an intention, or taken steps reasonably calculated, to effect a Change
of Control or (y) otherwise occurred in connection with, or in anticipation of,
a Change of Control which actually occurs, then the termination of Executive’s
employment shall be deemed to have occurred immediately following a Change of
Control; or

 

(b)                                 the employment of Executive is terminated by
the Company without Cause, or by the Executive for Good Reason; or

 

(c)                                  if (i) a Change in Control (as defined in
Section 7.04) occurred prior to Executive commencing his employment with the
Company, and (ii) at the time of the Change in Control Executive had accepted
employment with the Company as indicated by his execution of this Agreement and
as a result he was no longer employed by his previous employer, and (iii) the
Company decided to not commence Executive’s employment as a result of the Change
in Control.

 

Nothing in this Subsection 7.01 shall limit the authority of the Committee or
Board to terminate Executive’s employment in accordance with Section 6.03. 
Payment of the Severance Payment pursuant to Section 7.01, less customary
withholdings, shall be made in one lump sum within thirty (30) days of the
Executive’s termination or resignation; however, such payments will be delayed
for six (6) months if the Executive terminates employment due to
Section 7.03(d).  In addition, the Severance Payment shall be reduced by the
amount of cash severance-type benefits to which Executive may be entitled
pursuant to any other cash severance plan, agreement, policy or program of the
Company or any of its subsidiaries; including any payment for post-employment
restrictions, provided, however, that if the amount of cash severance benefits
payable under such other severance plan, agreement, policy or program is greater
than the Severance Payment payable pursuant to this Agreement, Executive will be
entitled to receive the amounts payable under such other plan, agreement, policy
or program which exceeds the Severance Payment.  Without limiting other payments
which would not constitute “cash severance-type benefits” hereunder, any cash
settlement of stock options, accelerated

 

--------------------------------------------------------------------------------


 

vesting of stock options and retirement, pension and other similar benefits
shall not constitute “cash severance-type benefits” for purposes of this
Section 7.01.

 

3.             Section 7.03 is hereby amended and restated as follows:

 

7.03  “Good Reason” will be deemed to have occurred if, after a Change in
Control:

 

(a)                                  the Company, its successors or assigns,
assigns Executive position, principal duties, responsibilities, or status
materially contrary to that provided in Sections 1.02 or 1.03 above;

 

(b)                                 the Company, its successors or assigns,
relocates Executive to a location that is more than fifty (50) miles from the
Company’s current headquarters in Minnesota;

 

(c)                                  the Company, its successors or assigns,
materially reduces Executive’s base salary contrary to the provisions of section
4.01 hereof or fails to pay Executive any material compensation or fringe
benefits to which the Executive is entitled within ten (10) business days of the
due date; or

 

(d)                                 a successor company fails or refuses to
assume the Company’s obligations under this Agreement;

 

(e)                                  the Company, its successors or assigns,
breaches any of its material obligations under this Agreement and does not
correct any such breach within thirty (30) days of receiving notice thereof from
Executive.

 

If Executive intends to terminate this Agreement for Good Reason:  (i) he must
give the Company written notice of the facts or events giving rise to Good
Reason at least sixty (60) days prior to such termination, and such notice must
be given within ninety (90) days following the facts or event alleged to give
rise to Good Reason; and (ii) such grounds for Good Reason must continue and not
be remedied for a period of thirty (30) days or more following the Company’s
receipt of such notice.  The failure to give such notice shall be deemed a
waiver of the right to terminate this Agreement for Good Reason based on such
fact or event.

 

4.             Section 7.04(b) is hereby amended and restated as follows:

 

(b)                                 individuals who, during any twelve (12)
month period, who constitute the Board (the “Incumbent Board”), cease to
constitute a majority of the Board.  Individuals nominated or whose nominations
are approved by the Incumbent

 

--------------------------------------------------------------------------------


 

Board and subsequently elected shall be deemed for this purpose to be members of
the Incumbent Board

 

5.             The remainder of the Agreement shall remain in full force and
effect.

 

IN WITNESS WHEREOF the following parties hereto have executed this Agreement
effective the date and year first above written.

 

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

 

 

 

By

/s/ James G. Gilbertson

 

 

 

 James G. Gilbertson, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

By

/s/ Steven J. Wagenheim

 

 

 

 Steven J. Wagenheim

 

--------------------------------------------------------------------------------
